PER CURIAM.
We reverse the order of the trial court granting appellee’s motion to strike sham pleading and entering judgment in favor of appellee because the record does not support a finding that appellant’s pleadings were palpably or inherently false. See e.g. Slatko v. Virgin, 328 So.2d 499 (Fla. 3d DCA 1976). Florida Rule of Civil Procedure 1.140(f) does not contain a provision allowing the trial court to enter summary judgment.
Accordingly, we reverse without prejudice to appellee to move for summary judgment by appropriate motion.
REVERSED and REMANDED.
*951DELL and GUNTHER, JJ., concur.
GLICKSTEIN, J., concurs specially with opinion.